DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 11/19/2021.

2.    	Claims 1-20 are pending. Claims 1, 10 and 18 are in independent forms. Claims 1-2, 8, 10-11 and 

17 has been amended. 

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter
4.	Claims 1-20 are allowed over the Prior Art of record.
5.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Ahmed (US. No. 2019/0036678 A1), 2015/0295712 A1), and Yasuda (U.S. No. 2015/0270964 A1) which teach the claimed invention however fails to disclose the limitations of a computer implemented method comprising: at a data originator computing device: inputting unencrypted input data intended to be processed by a computation computing device using a fully homomorphic encryption (FHE) computation process; performing an operation on the unencrypted input data to create a blinded input value and auxiliary data; encrypting the blinded input value and auxiliary data; and storing the encrypted blinded input value and encrypted auxiliary data in a storage medium accessible to the computation computing device and an auxiliary computing device; and at the auxiliary computing device: performing an operation on the encrypted auxiliary data; re-encrypting the encrypted auxiliary data using fully homomorphic encryption to create FHE encrypted auxiliary data; and transmitting the FHE encrypted auxiliary data to the computation computing device; and at the computation computing device: receiving the FHE encrypted auxiliary data; re-encrypting the encrypted blinded input value using fully homomorphic encryption to create an FHE encrypted blinded input value; and combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input; that the instant method  and system uses as claimed in independent claims 1, 10, and 18.  
Hence the prior art of record fails to teach the invention as set forth in claims 1-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        




/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436